                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


UNITED STATES OF AMERICA,                       2:19-CR-20017-TGB

                    Plaintiff,

                                                      ORDER
        vs.

MARC HORRIGAN,

                    Defendant.



        For the reasons stated on the record during a hearing held on May

16, 2019, the Government’s Motion to Revoke Bond (Dkt. 26) is

GRANTED. Defendant Horrigan is remanded into the custody of the

United States Marshal Service.

        Further, the sentencing is reset to Thursday, July 18, 2019 at 2:00

p.m..

        DATED this 16th day of May, 2019.

                                   BY THE COURT:


                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge
